The opinion of the Court was delivered by
Mr. Justice Gantt.
From all that appears in this case, I am of opinion that the charge of the presiding Judge was correct and legal. The presumption is, that damages were laid to cover the interest, and the *69plaintiff was legally entitled to interest, by way of damages, for the time this money was withheld from him.
The defendant can take nothing by his motion, and the verdict must stand. (See 1 st Chitty, 100.)
Grimké, Colcock, JVott, Cheves, and Johnson, J. concurred.